BECK, Judge,
dissenting.
I conclude that the trial judge abused his discretion in not permitting appellant Eugene Day to cross examine Commonwealth witness Julius Williams regarding the prior trial. I therefore dissent.
Appellant, who in the instant case was charged with intimidating a witness and terroristic threats, sought to cross examine Williams in this second trial regarding .the facts of the first trial in order to show Williams’ motive for giving false testimony. In the first trial appellant was acquitted of the charges of theft and receiving stolen property. Williams was the complaining witness in both trials. The majority addresses this argument as follows:
Day argues in his brief that the outcome of the first trial was relevant to his defense; to wit, that Day’s acquittal (or William’s supposed anticipation of an acquittal) motivated Williams to press the instant charges. See Appel*411lant’s brief, at 25, 27-28. He theorized that Williams fabricated the threats in an effort to avenge his feelings of dissatisfaction with the outcome of the first trial. While we recognize that evidence of motive is always admissible, Commonwealth v. Jackson, 336 Pa.Super. 609, 622, 486 A.2d 431, 438 (1984), we fail to see how Williams was prompted to file threat and intimidation charges against Day as a result of his disappointment after the first trial, where the reports were lodged before the first trial began.
Op. at 406, n. 7.
The majority correctly notes that appellant’s reason for wanting to cross-examine Williams about the first trial was to show the reasons why Williams as complainant initiated the second trial. However, a careful reading of the record reveals that appellant sought to show that, in addition, he wanted to cross-examine Williams to show his bias in the content of his testimony in the second trial. Appellant argues in his brief that he was “entitled to explore whether [Williams’] anger or dissatisfaction with the results of the earlier case caused the complainant to magnify or embellish his accusations at trial; whether, despite the verdict, he still believed that appellant was guilty of the other charges and should be punished, or whether he was influenced by any lingering ill feelings toward appellant as a result of the acquittal.” Brief of appellant at 27-28. Appellant claims that cross examination about the prior trial would show that Williams was motivated in both the prior and instant trial by jealousy and desire for revenge against Day for his involvement with a woman. I therefore conclude the trial judge erred in limiting Day’s cross-examination of Williams to preclude this inquiry.
Criminal defendants have a constitutional right to cross examine witnesses against them. Smith v. Illinois, 390 U.S. 129, 88 S.Ct. 748, 19 L.Ed.2d 956 (1968). Cross examination may be employed to test a witness’ story, impeach credibility, and to establish a witness’ motive for testifying. Davis v. Alaska, 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347 *412(1974). The trial judge is not without discretion in this area, however, and he or she may limit cross-examination as to motive if the attorney is merely engaged in a baseless “fishing expedition.” Commonwealth v. Butler, 367 Pa. Super. 453, 457, 533 A.2d 105, 107 (1987), appeal granted, 520 Pa. 595, 552 A.2d 249 (1988); Commonwealth v. Ross, 345 Pa.Super. 571, 498 A.2d 972 (1985). Appellant was not on a mere “fishing expedition,” but asserted a valid basis for desiring to cross-examine Williams regarding the prior trial.
In Commonwealth v. Robinson, 507 Pa. 522, 528, 491 A.2d 107, 110 (1985), the Pennsylvania Supreme Court reiterated the settled rule that cross examination for the pupose of showing motive to give false testimony is a proper method of impeachment. Robinson involved a landlord who testified against two of her tenants in a trial for theft. The case arose out of a bitter dispute between the parties during the course of which the landlord had shut off the utilities, the tenants accused the landlord of stealing from them, and they withheld their rent. The dispute culminated in the landlord’s conviction for aggravated assault for throwing lye on one of the tenants. The tenants moved out of the apartment, and the landlord filed charges with the police against them for stealing items from the apartment when they moved. Id., 507 Pa. at 532, 491 A.2d at 109. At her trial for theft, Robinson, one of the tenants, sought to cross examine the landlord regarding the dispute, including the landlord’s prior conviction for aggravated assault, in order to establish a motive on the part of the landlord to lie. The trial judge would not allow cross examination in any of these areas. Id.
The Supreme Court held that precluding this inquiry was error because the defendant was entitled to cross examine the witness for the purpose of showing a motive to give false testimony. The Court stated that the disallowance of this type of cross examination is particularly prejudicial when, as in Robinson, the evidence consisted of testimony in which the witnesses on the two sides presented conflict*413ing versions of the facts, and the outcome, therefore, depended on the credibility of the witnesses. Id., 507 Pa. at 534, 491 A.2d at 110.
I find the present case to be analogous to Robinson. The parties have an antagonistic relationship that reaches beyond the instant dispute. The nature and history of this relationship, as in Robinson, is a proper area of impeachment as it is relevant to establishing a motive on the part of the witness to give false testimony. The facts surrounding the first prosecution are an important part of what has passed between these two parties. And since appellant took the stand in this case and presented an entirely different version of the facts, the outcome, like in Robinson, depended on the credibility of the witnesses. See also Butler, supra, (error to preclude cross examination to establish motive of police officer-witness regarding defendant’s civil suit against him); Commonwealth v. Ervin, 262 Pa.Super. 322, 396 A.2d 776 (1978) (error to disallow cross examination designed to establish that there was “bad blood” between the witness and defendant).
I would therefore vacate judgment of sentence and remand for a new trial.